Case: 3:20-cv-00167-WHR-MRM Doc #: 16 Filed: 10/14/20 Page: 1 of 1 PAGEID #: 2511




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON


ANTHONY K. BOLLING,

                       Petitioner,                :   Case No. 3:20-cv-167

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
 London Correctional Institution

                                                  :
                       Respondent.


                                RECOMMITTAL ORDER


       Petitioner Anthony Bolling has filed Objections (ECF No. 15) to the Magistrate Judge’s

Report and Recommendations on the merits (ECF No. 14).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

         13 2020.
October ___,
                                                                                                     (tp - per Judge Rice
                                                                     ________________________   authorization after his
                                                                                                review)
                                                                            Walter H. Rice
                                                                      United States District Judge




                                                 1
